Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 17, 2016

                                      No. 04-16-00675-CV

                                       Tom RETZLAFF,
                                          Appellant

                                                v.

          Philip R. KLEIN, Klein Investigations & Consulting and James W. Landess,
                                          Appellees

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-17145
                         Honorable Antonia Arteaga, Judge Presiding

                                         ORDER
        Appellant has filed a notice of appeal, stating he is appealing the trial court’s order
striking his motion to dismiss filed pursuant to section 27.003 of the Texas Civil Practice and
Remedies Code. See Lucchese, Inc. v. Solano, 388 S.W.3d 343, 349 (Tex. App.—El Paso 2012,
no pet.) (holding order striking amended motion “is the functional equivalent of denying the
motion”). Appellant also has filed an emergency motion to stay the trial court’s proceedings,
asserting he is entitled to a stay of all proceedings in the trial court pending resolution of the
appeal; however, the trial court has imposed various discovery and mediation deadlines and has
set a hearing for October 24, 2016 and a trial date for November 7, 2016. See TEX. CIV. PRAC. &
REM. CODE § 51.014(b) (providing interlocutory appeal of order denying a motion to dismiss
filed pursuant to section 27.003 stays all proceedings in the trial court pending resolution of the
appeal). It is ORDERED that appellees file a response to the emergency motion no later than ten
days from the date of this order. It is FURTHER ORDERED that all proceedings in the trial
court are TEMPORARILY STAYED pending this court’s final ruling on the emergency motion.

                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of October, 2016.

                                                     __________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court